                 Case 20-10691       Doc 249-2         Filed 09/09/21   Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND

                                              )
In re:                                        )
                                              )
Zachair, Ltd.,                                )          Case No.: 20-10691-TJC
                                              )
                       Debtor.                )          Chapter 11
                                              )

          ORDER GRANTING MOTION FOR APPROVAL OF SETTLEMENT
         AND PLAN SUPPORT AGREEMENT UNDER BANKRUPTCY RULE 9019

         Upon consideration of the Motion for Approval of Settlement and Plan Support Agreement

Under Bankruptcy Rule 9019 (the “Motion”)1 filed by the above captioned debtor and debtor-in-



1        Unless otherwise noted, each capitalized term used but not defined herein shall have the
         meaning ascribed to it in the Motion.

                                                  10
                    Case 20-10691    Doc 249-2         Filed 09/09/21     Page 2 of 3




possession (the “Debtor”); and after consideration of any objections made thereto and after any

hearing thereon; and it appearing that adequate notice of the Motion was provided and that no

further notice is necessary; and there appearing good cause for granting the relief requested in the

Motion, it is, by the United States Bankruptcy Court for the District of Maryland, hereby

        ORDERED, that the Motion is GRANTED as set forth herein; and it is further

        ORDERED, that any objections to the Motion are OVERRULED; and it is further

        ORDERED, that the Settlement and Plan Support Agreement, a copy of which is attached

to the Motion as Exhibit A, is approved in all aspects; and it is further

        ORDERED, that the Parties are authorized to enter into, execute and perform under, the

Settlement and Plan Support Agreement, effective as of the entry of this Order. The Parties are

granted all rights and remedies provided to them (as applicable) under the Agreement, including,

without limitations, the right to specifically enforce the Agreement in accordance with its terms;

and it is further

        ORDERED, that the PD Proof of Claim is deemed amended to reflect the amount and

character of its claim as set forth in the Agreement; and it is further

        ORDERED, that this Order is effective immediately upon entry, and any and all stays,

including without limitation under Bankruptcy Rule 6004(h), are hereby waived; and it is further

        ORDERED, that the Debtor is authorized and empowered to take such actions as may be

necessary and appropriate to implement the terms of this Order; and it is further

        ORDERED, that this Court shall have exclusive jurisdiction to hear and decide any dispute

arising from or related to the Motion, the Agreement or this Order.



                                         END OF ORDER




                                                  11
               Case 20-10691      Doc 249-2         Filed 09/09/21   Page 3 of 3




Copies to:

Bradford F. Englander
Whiteford, Taylor & Preston, LLP
3190 Fairview Park Drive, Suite 800
Falls Church, Virginia 22042

Michael J. Lichtenstein
Shulman, Rogers, Gandal, Pordy & Ecker, P.A.
12505 Park Potomac Avenue, Sixth Floor
Potomac, MD 20854




                                               12
